Citation Nr: 1124906	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-17 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1971.
  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims for entitlement to service connection.

In February 2009, the Veteran testified at a videoconference hearing before the undersigned at the RO; a transcript of that hearing is of record.

In July 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for additional development. 


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not show that the Veteran has a currently diagnosed bilateral hand disorder related to an in-service injury or treatment for left thumb cellulitis.

2.  A preponderance of the evidence does not reflect that a bilateral foot disorder was manifested during active service, was manifested within the first post-service year, or causally related to an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hand disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A bilateral foot disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claims for entitlement to service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in November 2005 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Further, since the Board has concluded that the preponderance of the evidence is against the claims of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted written statements discussing his contentions.

The Veteran was also provided an opportunity to set forth his contentions during a Board videoconference hearing before the undersigned in February 2009.  In Bryant v. Shinseki, the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2009 videoconference hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed hand and foot disorders, his current symptoms, and any causal link between the claimed disorders and active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

A VA examination with respect to the service connection issues on appeal was obtained in August 2009, which was followed by a November 2009 addendum.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges the arguments put forth by the Veteran's representative in June 2011 written brief presentation.  He argued that the November 2009 addendum report was incomplete, as the examiner was unable to offer a complete diagnosis and failed to offer a complete rationale as to why he was unable to do so.  It was further asserted that the August 2009 VA examiner failed to provide any rationale as to how he came to the conclusion that the Veteran's peripheral neuropathy of both feet was secondary to alcohol use. 

The Board finds that the August and November 2009 VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements and testimony of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Notably, the examiner clearly explained that a diagnosis of a bilateral hand disability could not be rendered because there was an absence of objective evidence of a disability.  Reference was made to sensory and motor testing.  The examiner ruled out Agent Orange as a cause of the Veteran's peripheral neuropathy of the feet because of the 30 year gap between exposure and the first documented symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2010).

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Acute and subacute peripheral neuropathy shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background 

Service treatment records detailed that the Veteran had a tattoo on his left hand and a right 4th finger scar upon entrance into active duty in July 1969.  In September 1970, the Veteran complained of swollen right ankle with pain.  He later received a diagnosis of g. c. (gonococcal) arthritis.  In his October 1970 separation examination report, it was noted that the Veteran had no significant prior medical history.  His lower extremities were described as normal.  Further, with the exception of the presence of cellulitis of the left thumb, his upper extremities were also assessed as normal.  Treatment notes dated from October to December 1970 showed findings of left thumb cellulitis.  

Post-service VA treatment notes dated March 1988 discussed somatic complaints, including numbness of the left big toe and a history of cellulitis times two.  In September 1993, the Veteran complained of numbness of fingers and toes for the last three to four years. 

An August 1998 Inmate Transfer Medical Information Sheet indicated that the Veteran had shortness of the left leg and had received a 1/2 inch heel and sole elevation. 

Additional VA treatment records dated in December 2000 showed complaints of numbness over the right thigh and lower extremity edema.  In August 2003, he was treated for bilateral hand swelling.  Treatment notes dated in March and April 2006 reflected complaints of leg pain and bothersome sensations in bilateral legs on attempting to go to sleep.  The March 2006 examiner characterized the Veteran as a very poor historian, noted physical examination findings of decreased sensation of the hands and feet, and listed an impression of peripheral neuropathy most likely due to ETOH use.  Inpatient treatment records dated in November 2006 showed that the Veteran underwent substance abuse rehabilitation.  The VA Mental Health Clinic attending admission note indicated that the Veteran had been abusing heroin and alcohol for more than 35 years.  The examiners listed physical disorders of peripheral vascular disorder and restless leg syndrome as well as noted that the Veteran complained of vague symptoms of right arm numbness and occasional bilateral leg parathesias.  In February 2007, a VA physician assistant listed an impression of peripheral neuropathy of unknown etiology.   

During his February 2009 videoconference hearing, the Veteran asserted that he suffered from numbness of the feet and toes secondary to his former brain tumor.  He detailed in-service treatment for left arm cellulitis as well as commented that his claimed foot disorder was related to a fall from a telephone pole in Vietnam in 1970. 

Additional VA treatment records dated in June and July 2009 reflected complaints of right and left thigh tingling and numbness.

In an August 2009 VA peripheral nerves examination report, the Veteran complained of chronic progressive right thigh numbness in an area measuring 18 x 18 centimeters since 1999 and chronic episodic numbness of the toes since 2005 with no tingling, burning, crawling sensations, radicular pains, or dysesthesias.  The examiner listed a diagnosis of peripheral neuropathy of both feet secondary to alcohol use with history of abuse.  It was further indicated that peripheral neuropathy had its onset many years after military service and was not related to possible Agent Orange exposure over 30 years ago. 

In August 2009 VA hand and foot examination reports, the Veteran complained of hand swelling as well as foot pain with numbness and tingling.  Examination of the hands showed a small amount of swelling, very generalized in nature, and no orthopedic or joint pathology.  Examination of the feet revealed some generalized numbness and tingling in the feet with no other orthopedic pathology noted or identified.  The examiner listed final diagnoses of normal orthopedic examination of the hands and normal feet.  After reviewing the claims file and examining the Veteran, the examiner acknowledged that the Veteran's service records showed edema of the hands and old injury to the feet.  He opined that swelling and edema of the hands may be related to other underlying medical condition, deferring further comment to medical and neuro examinations.  It was further noted that it was not likely that his foot condition was related to an old remote injury.  An August 2009 VA bilateral foot X-ray report was noted to show no arthritis and listed an impression of bilateral calcaneal spurs. 

In a November 2009 VA peripheral nerves examination addendum report, examiner stated that there was no objective evidence of neuropathy of the upper extremities.  The Veteran was noted to have no complaints of numbness, tingling, crawling, or burning of the hands.  Physical examination revealed a normal upper extremity neurological examination without objective evidence of peripheral neuropathy.  

Analysis

I.  Bilateral Hand Disorder

As an initial matter, the Board is cognizant that the RO denied entitlement to service connection for left thumb cellulitis in a January 1989 rating decision as well as denied entitlement to service connection for numbness as well as swelling of the left side of head, leg, hand, and fingers in a January 1994 rating decision. 

In this regard, the Federal Circuit held that a claim for one diagnosed disease cannot be prejudiced by a prior claim for a different diagnosed disease.  Rather, the two claims must be considered independently because they rest on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

Although the January 1989 and January 1994 rating decisions discussed various hand symptomatology and left thumb cellulitis, the overall disorder at issue was with respect to the left thumb as well as swelling/numbness in multiple body parts, not a bilateral hand disorder.  Accordingly, the current claim for a bilateral hand disorder will be analyzed as an original claim, obviating the need for new and material evidence.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

The facts of the presence case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a disability of the hands, such as peripheral neuropathy, that resolved during the pendency of the appeal.  Rather, on review, the Board finds does not have, nor has he had during the appeal period, a current bilateral hand disorder.  The Veteran complained of finger numbness in a September 1993 VA treatment record and bilateral hand swelling in an August 2003 VA treatment note.  Both these records pre-date the appeal period.  Findings of decreased hand sensation and an impression of peripheral neuropathy were listed in a March 2006 VA treatment note.  However, the Board has determined that the findings in the March 2006 VA treatment note have very little probative value when compared to the findings and conclusions reached in the August 2009 and November 2009 VA examination reports.  

After reviewing the claims file (including the VA treatment notes above) and examining the Veteran, the examiner specifically indicated that the Veteran exhibited no orthopedic, joint, or neurologic pathology and had no objective evidence of peripheral neuropathy.  There was a complete discussion of sensory and motor testing.  The March 2006 VA treatment note, by contrast, is conclusory with no supporting objective findings.  The note appears to only be a recitation of the Veteran's subjective complaints.  Further, while the August 2009 VA examiner acknowledged findings of small and very generalized swelling of the hands, the Board notes that swelling is a symptom of a disability, and not a disability itself.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Under these circumstances, the Board concludes that the August 2009 VA examination report, and its November 2009 addendum, findings constitute the most probative (persuasive) evidence of record on the question of whether a present bilateral hand disability exists.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Shedden element (1) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a bilateral hand disorder is not warranted.

II. Bilateral Foot Disorder

As an initial matter, the Board notes that the post-service VA treatment records and examination reports have reflected diagnoses of peripheral vascular disorder, restless leg syndrome, peripheral neuropathy, and calcaneal spurs.  Shedden element (1) is therefore met. 

The Board is cognizant that service treatment records document complaints of a swollen right ankle with pain as well as findings of gonococcal arthritis and irritative eschars over the dorsa of the feet.  It has also considered the Veteran's statements concerning an in-service foot and right leg injuries when he fell from a telephone pole in 1970 as well as his documented duty assignments and status as a combat veteran based upon his receipt of the Combat Infantryman Badge (CIB).  Under 38 U.S.C.A. § 1154(b), in-service incurrence of injury and/or disease is met as to a bilateral foot disorder.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current, claimed bilateral foot disorder and in-service injury and/or disease is still needed to satisfy Shedden element (3).

In this case, evidence of diagnoses of peripheral vascular disorder, restless leg syndrome, peripheral neuropathy, and calcaneal spurs were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   Reference is also made to a September 1993 treatment note wherein the Veteran clearly provided a history of numbness since 1988.  Such serves as highly probative evidence against the presumption of service connection for peripheral neuropathy based on exposure to herbicides, which requires symptomatology shown within two years of exposure.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care)

The record also includes no competent medical opinion establishing a causal relationship between the post-service diagnoses of peripheral vascular disorder, restless leg syndrome, peripheral neuropathy, and calcaneal spurs to any established event in service and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, a March 2006 VA examiner specifically listed an impression of peripheral neuropathy most likely due to alcohol use.  In August 2009 VA examination reports, a VA internist opined that peripheral neuropathy of the feet was secondary to alcohol use with history of abuse.  She further indicated that peripheral neuropathy of the feet had its onset many years after military service and was not related to possible Agent Orange exposure over 30 years before.  After acknowledging an old injury to the feet, a VA orthopedist opined that it was not likely that the Veteran's foot condition was related to an old remote injury.

Shedden element (3) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a bilateral foot disorder is not warranted.

III.  Both Claims

Evidence of record also includes the Veteran's statements asserting in-service foot injuries after a fall, in-service treatment for left arm cellulitis, continuity of hand and foot symptomatology since service, and a causal connection between his claimed bilateral hand and/or foot disorders and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service hand and foot complaints (as mirrored in his service treatment records) as well as his in-service fall from a telephone poll and his current manifestations of bilateral hand and foot disorders because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced bilateral hand and foot symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that, while the evidence of record reflected that the Veteran initially complained of lower extremity pain and swelling and was treated for left thumb cellulitis as well as gonoccocal arthritis during service, the evidence revealed no chronic bilateral hand or foot disorders.  Thereafter, the Veteran only complained of his claimed disorders from 1988 to the present.  The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hand and foot disorders since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hand and foot symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements and testimony regarding the etiology of such disorders no probative value as he is not competent to opine on such complex medical questions.  The Board does not find the Veteran's statements concerning the etiology of his claimed disorders to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his claimed bilateral hand and foot disorders were not a result of events in service.  Further, it must be noted that his assertions of a causal relationship between his claimed disorders and service are internally inconsistent, as he has also declared that his claimed hand and foot numbness is secondary to a nonservice-connected brain tumor.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for a bilateral hand disorder and for a bilateral foot disorder must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


